UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6223


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY JULIUS SCROGGINS, SR., a/k/a Love,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:11-cr-00028-D-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Julius Scroggins, Sr., Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Julius Scroggins, Sr., appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon

review of the record, we discern no abuse of discretion in the district court’s determination

that the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review

and outlining steps for evaluating compassionate release motions). Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2